Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.

In claim 2, the recitation “the bus resonator” on line 3  lacks clear antecedent basis.
In claim 3, the recitation “wherein . . . gate” on lines 1-3 it is unclear, as such indefinite. For example, it is unclear how voltage on the gate can tune the switch since no gate is not the  means for tuning. 
In claim 4, the recitation “a voltage” on line 2 is confusing because it is unclear if this is additional “voltage ” or a further recitation of the previously claimed “voltage” on line 2 of claim 3. Also, tt is unclear how the system can be configured to “change” the inductance and where the inductance comes from.
In claim 5, the recitation “wherein . . . current” on lines 1-5 is unclear, as such indefinite. For example, it is unclear how the gate can “tune” the switch since the gate is not the tuning means and where the currents come from. 
In claim 6, the recitation “wherein . . .suppercurrent” on lines 1-5 is unclear, as such indefinite. For example, it is unclear how the state can “support” the supercurrent and resistance on lines 2-3,  what the “suppercurrent” and “high resistance” are and where they come from. The recitation “the first switch” on line 3  lacks clear antecedent basis.
In claim 7, it is unclear how the gate can be “operative” to change an inductance.
In claim 11, the recitation “a switch” on line 2 is confusing because it is unclear if this is additional “switch” or a further recitation of the previously claimed “switch ” on line 4 of claim  1.
In claim 12, the recitation “the switch” on line   lacks clear antecedent basis. The recitation “qubit pairs” and “qubits” on line 2 is confusing because it is unclear if this is 
In claims 13 and 15, the recitation “a switches” on line 2 is confusing because it is unclear if this is additional “switches” or a further recitation of the previously claimed “switch ” on line 4 of claim  1. The same is true for reciting “layers” in claim 14.
In claim 17, the description of the present invention is incomplete because the multiple layers is incomplete because  it is not have any structural relationship with the components. recited in claim 1. Thus, the claimed system may not perform the recited function. Also, the recitation “the multiple layers”  lacks clear antecedent basis and it is unclear how these layers can be “stacked “by a way of” bump boding.
In claim 18, the recitation “readout resonator” on line 7 is confusing because it is unclear what it is and where it comes from and how the pair can be separated “by way of” switch. The same is true for claim 23.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 10, 18, 23  and 25 are rejected under 35 USC 102 (a((2) as being anticipated by Naaman et al (US 2019/0385088).
   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claim 1, Naaman et al disclose the circuit as shown on Figures 1A-8C comprising:
-a qubit array comprising a plurality of qubits (114-120);
-a bus resonator (108-112) coupled between at least one pair of qubits in the qubit array; and
-a switch (104) coupled between the at least one pair of qubits.
Regarding to claim 2, wherein the switch (104) comprises a coupling resonator having a Josephson Junction (J1, J2), and the switch is integrated with the bus resonator, see the paragraph 0023.
Regarding to claim 10, wherein the switch (104) is a voltage-controlled super current switch.
Regarding to claims 18 and 23, wherein the method comprising: 
-providing a qubit array (114-120) having a plurality of qubits (114-120);
- coupling a bus resonator (106-112) between each pair of qubits in the qubit array; and at least one of:
- separating at least one qubit pair of the qubit array by way of a Josephson Junction (JJ) switch (J1, J2).
.

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 USC 103 as being unpatentable over  Naaman et al (US 2019/0385088)  in view of Fan et al (US 2019/0311296).
          Naaman et al disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
- wherein the multiple layers are stacked on top of one another by way of bump bonding as called for claim 17.

         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to stack the layers of qubit array of Naaman et al as suggested by Fan et al for the purpose of reducing physical size of the chip and increasing a number qubit arrays.
Regarding to claim 16, lacking of showing any criticality, selecting “ two or more qubits in the qubit array have a substantially similar qubit frequency” of Naaman et al  as claimed for the purpose of accommodating with  a particular application is considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.

Allowable Subject Matter
          Claims 3-9, 13-15, 19-20, 22 and 24 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
- wherein the switch comprises a gate that is coupled to an electron system (122-124) that is tunable by a voltage on the gate as combined in claims 3-9, 19-20 and 24 .
-wherein the qubit array is part of a plurality of qubit arrays in a first layer; and  
the plurality of qubit arrays of the first layer are each isolated by one or more switches as combined  in claims 13-15 and 22.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842